Order filed January 28, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00904-CV
                                  ____________

                        SCWYANA SMITH, Appellant

                                        V.

  BEAR CREEK MEADOWS HOMEOWNERS ASSOCIATION, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-75442

                                   ORDER

      This is an appeal from a final judgment signed July 23, 2013. On December
19, 2013, this court ordered appellant to file an amended notice of appeal on or
before January 3, 2014. No response was filed. In addition, appellant’s brief was
due January 6, 2014. No brief or motion for extension of time has been filed.

      Unless appellant files an amended notice of appeal in compliance with our
December 19, 2013 order, and appellant’s brief with the clerk of this court on or
before February 21, 2014, the court will dismiss the appeal. See Tex. R. App. P.
42.3(a) (dismissal for want of jurisdiction) and 42.3(b) (dismissal for want of
prosecution).



                                    PER CURIAM




                                       2